Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimer filed on 2/4/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date(s) of disclosed US patent(s) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 3, the prior art of record, specifically (US 20190104499) teaches An infrastructure equipment for transmitting data to or receiving data from one or more communications devices in a wireless communications network, the infrastructure equipment comprising: transmitter circuitry configured to transmit signals to the communications devices via a wireless access interface, receiver circuitry configured to receive signals from the communications devices via the wireless access interface; (paragraphs 96-100);
However, none of the prior art cited alone or in combination provides the motivation to teach; controller circuitry is configured to control the transmitter circuitry and the receiver circuitry to transmit a paging message to one of the communications devices currently in a mode in which signals are only being received by the communications device from the infrastructure equipment, the paging message indicating that the communications device should establish a connection with the infrastructure equipment to receive downlink data transmitted from the infrastructure, to receive, as part of a procedure for establishing the connection for transmitting the downlink data, an indication from the communications device of a function being performed or about to be performed by the communications device, to determine, in accordance with a predetermined condition, whether the communications device should continue to establish the connection for receiving the downlink data from the communications device, and in accordance with the predetermined condition to transmit an indication to the communications device either to abandon the connection for transmitting the data to the communications device or to establish the connection and to transmit the downlink data. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-3 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Capozzi, Francesco, et al. "Downlink packet scheduling in LTE cellular networks: Key design issues and a survey." IEEE communications surveys & tutorials 15.2 (2012): provides: Future generation cellular networks are expected to provide ubiquitous broadband access to a continuously growing number of mobile users. In this context, LTE systems represent an important milestone towards the so called 4G cellular networks. A key feature of LTE is the adoption of advanced Radio Resource Management procedures in order to increase the system .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641